Citation Nr: 1456095	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  13-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals, reactive arthritis due to enthesitis, right wrist.

2.  Entitlement to an initial compensable rating for residuals, reactive arthritis due to enthesitis, left wrist.

3.  Entitlement to an initial compensable rating for diarrhea associated with reactive arthritis.

4.  Entitlement to an initial compensable rating for jaw clencher's headaches.

5.  Entitlement to an initial compensable rating for status-post C6-7 anterior cervical fusion with degenerative disc and joint disease at C5-6.

6.  Entitlement to an initial compensable rating for degenerative disc and joint disease, thoracolumbar spine at L5-S1.

7.  Entitlement to an initial compensable rating for residuals, reactive arthritis, sacroiliitis.

8.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

9.  Entitlement to an initial compensable rating for right shoulder, inferior labral tear with acromioclavicular degenerative joint disease.

10.  Entitlement to service connection for chronic fatigue syndrome.

11.  Entitlement to service connection for hand tremors.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to February 1994, from September 1996 to February 1997, and from July 1999 to July 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's VA claims folder.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran indicated on his November 2013 Substantive Appeal that no hearing was desired in conjunction with this case.  However, a statement submitted by his attorney in December 2014 reflects that he now desires a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  This should be accommodated.  See 38 C.F.R. §§ 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




